                 Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 1 of 9




 1

 2                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 3                                          AT SEATTLE

 4
      CHARLOTTE WINELAND, Individually, and                No. 2:19-cv-00793
 5    SUSAN WINELAND, as Personal Representative
      of the Estate of JOHN DALE WINELAND,                 COMPLAINT FOR WRONGFUL
 6    Deceased,                                            DEATH AND SURVIVORSHIP

 7                  Plaintiffs,                            JURY DEMAND
            v.
 8
     AIR & LIQUID SYSTEMS CORPORATION
 9     (sued individually and as successor-by merger to
       BUFFALO PUMPS, INC.);
10   CARRIER CORPORATION;
     CBS CORPORATION (f/k/a VIACOM, INC.,
11     successor by merger with CBS CORPORATION
       f/k/a WESTINGHOUSE ELECTRIC
12     CORPORATION, successor-in-interest to BF
      STURTEVANT);
13   CRANE CO.;
     FLOWSERVE US, INC. (sued as successor-in-
14     interest to ANCHOR DARLING VALVE
       COMPANY, BW/IP INTERNATIONAL, INC.,
15    DURCO INTERNATIONAL, and EDWARD
       VALVE, INC.);
16   GENERAL ELECTRIC COMPANY;
     INGERSOLL RAND COMPANY;
17   WARREN PUMPS, LLC (sued individually and
       as successor-in-interest to QUIMBY PUMP
18     COMPANY, INC.); and
     DOES 1–350 INCLUSIVE;
19
                    Defendants.
20
                                           I.      PARTIES
21
            1.1 Plaintiff Susan Wineland, Personal Representative of the estate of Decedent John Dale
22   Wineland, resides in California.
23



      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 1                WEINSTEIN COUTURE PLLC
                                                                              601 UNION STREET, SUITE 2420
                                                                              SEATTLE, WASHINGTON 98101
                                                                        (206) 508-7070 - FACSIMILE (206) 237-8650
                   Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 2 of 9




 1
             1.2 Plaintiff Charlotte Wineland is the surviving wife of Decedent John Dale Wineland and
 2   is suing on behalf of her individual claim for loss of consortium.
 3           1.3 Plaintiffs request a jury demand as permitted under Local Civil Rule 38 and Federal

 4   Rule of Civil Procedure (FRCP) 38.

             1.4 The Defendants are corporations incorporated and with their principal places of
 5
     business outside the States of Washington and California.
 6
             1.5 Defendants and/or their predecessors-in-interest (hereinafter collectively referred to as
 7
     “Defendants”) are corporations who, at all times relevant herein, manufactured, sold, produced,
 8
     distributed or supplied asbestos-containing products or products that were used in conjunction with
 9   asbestos.
                                              II.     JURISDICTION
10
             2.1 Plaintiffs’ claims in this case arise out of or relate to Defendants’ contacts with
11
     Washington that arose or existed at the time of Mr. Wineland’s asbestos exposure.
12
             2.2 This Court has diversity jurisdiction over the above-captioned cause because the amount
13
     in controversy exceeds $100,000.00 and the Plaintiffs and Defendants are residents of different states.
14
             2.3 Plaintiff Charlotte Wineland is a resident of San Diego County, California. Plaintiff Susan
15
     Wineland is a resident of Los Angeles County, California.
16
             2.4 Defendant Air & Liquid Systems Corporation is a Pennsylvania Corporation with a
17
     principal place of business in Pennsylvania.
18
             2.5 Defendant Carrier Corporation is a Delaware Corporation with a principal place of business
19
     in Florida.
20
             2.6 Defendant CBS Corporation is a Delaware Corporation with a principal place of business
21
     in New York.
22
             2.7 Defendant Crane Corporation is a Delaware Corporation with a principal place of business
23
     in Connecticut.


      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 2                     WEINSTEIN COUTURE PLLC
                                                                                   601 UNION STREET, SUITE 2420
                                                                                   SEATTLE, WASHINGTON 98101
                                                                             (206) 508-7070 - FACSIMILE (206) 237-8650
                 Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 3 of 9




 1          2.8 Defendant Flowserve US, Inc. is a Delaware Corporation with a principal place of business

 2   in Texas.

 3          2.9 Defendant General Electric Company is a New York Corporation with a principal place of

 4   business in Connecticut.

 5          2.10 Defendant Ingersoll Rand Company is a New Jersey Corporation with a principal place

 6   of business in North Carolina.

 7          2.11 Defendant Warren Pumps, LLC is a Delaware Corporation with a principal place of

 8   business in Massachusetts. Warren Pump, LLC’s only member is IMO Industries, Inc., a Delaware

 9   Corporation.

10
                                              III.    FACTS
11
            3.1 Plaintiffs’ Decedent, John Dale Wineland, was a fireman and engineman while
12   serving in the United States Navy from 1963 through 1980. He worked with Defendants’

13   equipment aboard the USS Dynamic (MSO-432) from 1963 through 1966; the USS Pledge

14   (MSO-492) from 1966 through 1967; the USS Loyalty (MSO-457) from 1970 through 1972;

     the USS Tuscaloosa (LST-1187) from 1972 through 1974; and the USS Esteem (MSO-438)
15
     from 1978 through 1980. Decedent John Dale Wineland worked at several shipyards,
16
     including Lake Union Drydock Company in Seattle, Washington; Puget Sound Naval
17
     Shipyard in Bremerton, Washington; and Todd Shipyard in Seattle, Washington.
18          3.2     An engineman, Decedent John Dale Wineland was tasked with operating and
19   maintaining the equipment aboard these and other vessels, including but not limited to

20   generators, pumps, turbines, forced draft blowers, and valves. This equipment was designed

21   by the manufacturers to work with asbestos-containing components (gaskets, packing, and

     insulation) that would wear-out and have to be replaced on a routine basis. Additionally, this
22
     equipment was designed and intended to be insulated with asbestos-containing insulation.
23
     The equipment would not function as intended without the asbestos-containing components


      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 3                   WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
               Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 4 of 9




 1
     or asbestos-containing insulation. Decedent John Dale Wineland was exposed to asbestos
 2
     from asbestos-containing components incorporated into this equipment and asbestos
 3   containing insulation while performing routine maintenance in machine spaces, including

 4   engine rooms, aboard the ships on which he served.

 5          3.3      These asbestos-containing components and/or insulation were supplied with

     the equipment when it was installed new aboard the vessel. Replacement parts would be
 6
     supplied by the equipment manufactures in four ways: (1) with the purchase of the original
 7
     equipment by the U.S. Navy; (2) by direct shipment to the ship or shipyard where repairs or
 8
     maintenance were being performed; (3) through shipment to the regional Naval Supply
 9   Centers; or (4) by shipment to the U.S. Navy’s Inventory Control Point in Mechanicsburg,
10   Pennsylvania.

11          3.4      As a direct and proximate result of his exposure to asbestos products as

12   described above, Decedent John Dale Wineland developed and was diagnosed with

     mesothelioma, a fatal cancer of the lining of the lung caused by asbestos exposure.
13
            3.5 Plaintiffs provide the following information:
14

15     A.         Specific Disease:       Mesothelioma

16     B.         Date of Diagnosis:      On or about April 6, 2018

17     C.         Occupations:            Navy Engineman

18     D:         Dates of Employment:    US Navy, 1963 through 1980

19     E.         Military:               US Navy:
                                          USS Dynamic (MSO-432) 1963-1966
20                                        USS Pledge (MSO-492) 1966-1967
                                          USS Loyalty (MSO-457) 1970-1972
21                                        USS Tuscaloosa (LST-1187) 1972-1974
                                          USS Esteem (MSO-438) 1978-1980
22                                        Harbor Boat, Terminal Island, Los Angeles, California
                                          Lake Union Drydock Company, Seattle, Washington
23                                        Puget Sound Naval Shipyard, Bremerton, Washington
                                          Todd Shipyard, Seattle, Washington


      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 4              WEINSTEIN COUTURE PLLC
                                                                            601 UNION STREET, SUITE 2420
                                                                            SEATTLE, WASHINGTON 98101
                                                                      (206) 508-7070 - FACSIMILE (206) 237-8650
               Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 5 of 9




 1     F:         Approximate dates of       1963 through 1980
                  exposure:
 2
                                            IV.     LIABILITY
 3          4.1 Plaintiffs claim liability based upon the theories of product liability, including strict
 4   product liability under Section 402A of the Restatement (Second) of Torts, and negligence. The

 5   liability-creating conduct of Defendants consisted, inter alia, of negligent and unsafe design;

 6   failure to properly inspect, test, warn, instruct, monitor and/or recall; failure to substitute safe

 7   products; producing, marketing or selling unreasonably dangerous or extra-hazardous and/or

     defective products, products not reasonably safe as designed, products not reasonably safe for lack
 8
     of adequate warning, products with misrepresentations of product safety, and/or products which
 9
     were specifically designed for asbestos-containing materials such that no other material could be
10
     utilized in those systems.
11
            4.2 With regard to the naval equipment manufacturers of compressors, pumps, valves,
12
     engines, generators, turbines, motors, steam traps, and other equipment [hereinafter, “Equipment
13
     Defendants”], these defendants designed, intended, specified, incorporated into, and required the
14   use of asbestos gaskets, packing, and insulation in and on their equipment and/or they sold
15   replacement asbestos parts that were required for their equipment to operate at high temperatures

16   or high pressures and the routine maintenance and repair of that equipment exposed Decedent to

17   asbestos dust.

18          4.3 The Decedent relied on the Equipment Defendants’ instructions to warn him of the

     dangers of the products they instructed him to use with their products. The Equipment Defendants
19
     either possessed actual knowledge of the dangers of asbestos or should have known of those
20
     dangers yet failed to warn Decedent. The Equipment Defendants knew or should have reasonably
21
     foreseen that their equipment would require routine repairs and maintenance that would cause end-
22
     users like Decedent to be exposed to harmful asbestos dust.
23
            4.4 The Equipment Defendants manufactured, rebranded, distributed, sold, and otherwise


      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 5                   WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
               Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 6 of 9




 1
     placed into the stream of commerce various asbestos-containing products, including, but not
 2
     limited to, asbestos-containing compressors, pumps, valves, engines, generators, turbines, motors,
 3   steam traps, and other equipment. Defendants’ asbestos-containing compressors, pumps, valves,
 4   engines, generators, turbines, motors, steam traps, and other equipment contained, among other

 5   things, asbestos-containing gaskets, packing, cloth, blankets, or board when sold, which were

 6   designed, expected and intended to wear out and be replaced on a regular basis during the lifetime

     of the equipment. Furthermore, Defendants knew, expected, and intended that the asbestos-
 7
     containing components of its compressors, pumps, valves, engines, generators, turbines, motors,
 8
     steam traps, and other equipment were designed, expected, and intended to wear out and be
 9
     replaced during the useful lifetime of these compressors, pumps, valves, engines, generators,
10
     turbines, motors, steam traps, and other equipment and would be replaced with additional
11
     asbestos-containing replacement parts and that the hazards to the consumer working with or around
12   the asbestos-containing replacement parts would be identical to those of working with the original
13   parts. Finally, Defendants profited from selling asbestos-containing pumps, valves, turbines,

14   compressors and other equipment that were designed to outlive the first asbestos-containing

15   gaskets, packing, blankets, cloth, and boards that were provided with them. That is, by designing

16   and manufacturing a piece of equipment whose body, engine and other components were designed

     and constructed to outlive the first set of asbestos-containing gaskets, packing, blankets, cloth, and
17
     board supplied with the original piece of equipment, Defendants were able to sell their asbestos-
18
     containing compressors, pumps, valves, engines, generators, turbines, motors, steam traps, and
19
     other equipment for far more money and profit than they would have been able to sell such
20
     equipment that only lasted as long as the first set of asbestos-containing gaskets, packing, blankets,
21
     cloth, and board. Additionally, the Defendants insured against the dangers of the expected and
22   intended uses of their asbestos-containing compressors, pumps, valves, engines, generators,
23   turbines, motors, steam traps, and other equipment, including but not limited to the dangers at



      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 6                    WEINSTEIN COUTURE PLLC
                                                                                  601 UNION STREET, SUITE 2420
                                                                                  SEATTLE, WASHINGTON 98101
                                                                            (206) 508-7070 - FACSIMILE (206) 237-8650
                Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 7 of 9




 1
     issue in this case.
 2
             4.5 Most specifically with respect to Plaintiffs’ state tort law failure-to-warn claims,
 3
     Plaintiffs allege that no U.S. agency, officer, or person prohibited or forbid any Defendant in this
 4   case from issuing and placing warnings on or with its products. Such a showing is mandatory for

 5   any defendant to meet the Boyle test. All such claims that legitimately implicate such a defense, in

 6   the unlikely event that they exist and are factually supported, are not asserted and are hereby

 7   expressly and preemptively disclaimed.

 8           4.6 Moreover, as discussed in In re Hawaii Federal Asbestos Case, 960 F.2d 806 (9th Cir.

     1992) and consistent with the record presented in that case, there is simply no admissible evidence
 9
     that the U.S. Navy ever precluded or constrained any equipment manufacturers’ ability to warn
10
     end-users, like Decedent.
11
             4.7 To the contrary, MIL-STD-129, the Navy’s standard on labeling, required equipment
12
     contractors with the Navy to warn of harmful dusts and hazardous substances which the equipment
13
     contractors chose not to do.
14
             4.8 Moreover, the U.S. Government’s official position in litigation is that MIL-STD-129
15
     permitted Navy contractors to warn about asbestos. GAP Corp. sued the United States in 1983 for
16   “implied contractual indemnification for damages sustained as a result of actions by or on behalf
17   of shipyard workers to recover for injuries or death due to exposure to asbestos.” GAF Corp. v.

18   United States, 19 Cl. Ct. 490, 490–91 (Cl. Ct. 1990), aff’d, 931 F.2d 947 (Fed. Cir.), cert. denied,

19   502 U.S. 1071 (1992). Therefore, no conflict exists between the duties to warn under state law.

20   ///

21                                          V.      DAMAGES

22           5.1 As a proximate result of Defendants’ negligence and/or product liability, Plaintiffs’

     Decedent John Dale Wineland sustained pain, suffering, disability, and subsequent death in an
23
     amount not now known, but which will be proven at trial.


      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 7                   WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
                 Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 8 of 9




 1
            5.2 Plaintiffs’ Decedent John Dale Wineland also sustained medical expenses and
 2   economic losses in an amount to be proven at trial.
 3          5.3 Plaintiff Charlotte Wineland brings this cause of action against all Defendants for the

 4   loss of spousal relationship as a result of Decedent John Dale Wineland’s illness and subsequent

     death, including a loss of emotional support, love, affection, care, society, services, consortium,
 5
     companionship, and assistance in an amount to be proven at trial. Plaintiff Charlotte Wineland has
 6
     also sustained loss of economic support and services due to Decedent John Dale Wineland’s illness
 7
     and subsequent death, in an amount to be proven at trial.
 8
            5.4 Plaintiff Susan Wineland and Decedent’s other children Corrine Wineland, Isaiah
 9   Wineland, and Zachary Wineland have sustained loss of a parental–child relationship as a result

10   of John Dale Wineland’s illness and death, including the loss of emotional support, love, care,

11   society, consortium, companionship, maintenance, support, advice, counsel and guidance in an

     amount to be proven at trial.
12
            Plaintiffs and the estate are entitled to damages for Decedent John Dale Wineland’s
13
     physical pain and suffering he endured up until his death; mental anguish he suffered due to his
14
     impending death; physical impairment and loss of enjoyment of life; disfigurement; reasonable
15   and necessary medical, funeral and other expenses incurred as a result of his mesothelioma; and
16   the mental anguish of each of the family members for the emotional damage to the family caused

17   by Decedent John Dale Wineland’s suffering and subsequent death.

18          WHEREFORE, Plaintiffs pray for judgment against the Defendants and each of them as

     follows:
19
            1.      For general and special damages specified above, including pain, suffering, mental
20
     anguish, disability, loss of consortium, and wrongful death;
21
            2.      For all wrongful death and survival damages recoverable by Washington law,
22
     including all damages provided for in RCW 4.20.046 and RCW 4.20.060;
23



      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 8                  WEINSTEIN COUTURE PLLC
                                                                                601 UNION STREET, SUITE 2420
                                                                                SEATTLE, WASHINGTON 98101
                                                                          (206) 508-7070 - FACSIMILE (206) 237-8650
                 Case 2:19-cv-00793-RSL Document 1 Filed 05/24/19 Page 9 of 9




 1
            3.      Past and future loss of care, love, maintenance, services, support, advice, counsel,
 2
     society, and consortium, which Plaintiff Charlotte Wineland and Decedent’s children, Corrine
 3   Wineland, Susan Wineland, Isaiah Wineland, and Zachary Wineland, would have received from
 4   Decedent John Dale Wineland before his illness and death caused by his exposure to asbestos;

 5          4.      For medical and related expenses, economic losses, and funeral expenses, all of

 6   which will be proven at the time of trial;

 7          5.      For Plaintiffs’ costs and disbursements herein;

 8          6.      For prejudgment interest in the amount to be proven at trial; and

 9          7.      For such other relief as the Court deems just.

10   DATED this 24th day of May, 2019.

11
                                                  WEINSTEIN COUTURE PLLC
12
                                                  s/ Alexandra Caggiano ________
13                                                s/ Brian Weinstein ____________
                                                  Benjamin R. Couture, WSBA No. 39304
14                                                Brian D. Weinstein, WSBA No. 24497
                                                  Alexandra B. Caggiano, WSBA No. 47862
15                                                601 Union Street, Suite 2420
                                                  Seattle, Washington 98101
16                                                Telephone: (206) 508-7070
                                                  Facsimile: (206) 237-8650
17                                                Counsel for Plaintiffs

18                                                And

19                                                FROST LAW FIRM, PC

20
                                                  s/ Scott Frost
21                                                Scott L. Frost, WSBA #54685
                                                  scott@frostlawfirm.com
22                                                273 West 7th Street
                                                  San Pedro, CA 90731
23                                                Telephone: (866) 353-6376
                                                  Fax: (310) 861-8803


      COMPLAINT FOR WRONGFUL DEATH AND SURVIVORSHIP - 9                  WEINSTEIN COUTURE PLLC
                                                                                601 UNION STREET, SUITE 2420
                                                                                SEATTLE, WASHINGTON 98101
                                                                          (206) 508-7070 - FACSIMILE (206) 237-8650
